COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-16-00061-CV


SANDEEP GILL, LLC                                                   APPELLANT

                                            V.

LIBERTY LLOYDS OF TEXAS                                              APPELLEE
INSURANCE COMPANY


                                        ------------

           FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 348-275433-14

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered “Appellant’s Unopposed Motion to Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                       PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: May 19, 2016

      1
          See Tex. R. App. P. 47.4.